Election/Restrictions
RE: Hong et al.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-17, drawn to a method of treating a cancer or inhibiting a cancer stem cell in a subject, comprising: administering a pharmaceutically effective amount of an anti-CD43 antibody or an antigen-binding fragment thereof to the subject, classified in A31K39/395.
II.	Claims 18-19, drawn to a method of screening an agent for inhibiting a cancer stem cell, comprising: contacting a candidate compound to an epitope consisting of 6-9 consecutive amino acids in the amino acid sequence of SEQ ID NO: 134, selecting the candidate compound that binds to the epitope, and determining the selected candidate compound as a candidate agent for inhibiting a cancer stem cell, classified in G01N33/574.

The inventions are independent or distinct, each from the other because:
The inventions of Groups I-II are distinct methods which differ at least in objectives, method steps, and products used. Each group is unrelated as it comprises distinct steps and utilizes different products which demonstrate that each method has different mode of operation.  Each invention further performs this function using structurally and functionally divergent material. For inventions of Group I, a cancer patient is treated. For invention of Group I1, an agent for inhibiting a cancer stem cell is identified. For these reasons, the inventions of Groups I-II are patentably distinct.


3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

4.	This application contains claims directed to the following patentably distinct species:
(a)  	antibodies having different 6 CDR (CDR1H, CDR2H, CDR3H, CDR1L, CDR2L and CDR3L) sequences (claims 1, 2, 12,13 and 15)
		Applicant is required to elect a single antibody having a specific set of 6 CDR sequences, e.g. SEQ ID NOs: 110, 114,118,119,124, and 125 for CDR1H, CDR2H, CDR3H, CDR1L, CDR2L and CDR3L, respectively. The elect SEQ ID NOs must not contain Xaa.
(b)	acute myeloid leukemia, acute lymphoblastic leukemia, acute monocytic leukemia, Hodgkin's lymphoma, or non-Hodgkin's lymphoma, gastric cancer, breast cancer, lung cancer, colon cancer, liver cancer, gallbladder cancer, renal cancer, pancreatic cancer, thyroid cancer, prostatic cancer, ovarian cancer, cervical cancer, or bladder cancer (claims 4 and 6).

 	
The species are independent or distinct because (a) different antibodies have different sequences, thus different structures and functions, and require different searches; (b) different cancers have different properties, etiologies, treatments, and require different searches; (c) different agents have different structures, functions and require different searches. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121  to elect a single species from each of Groups (a)-(c) (e.g. (a) SEQ ID NOs: 110, 113,118,119,120,125 for CDR1H, CDR2H, CDR3H, CDR1L, CDR2L and CDR3L, respectively, (b) gastric cancer, and (c) ricin), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HONG SANG/Primary Examiner, Art Unit 1643